Case 2:19-mj-08041-LDW Document1 Filed 03/19/19 Page 1 of 4 PagelD: 1

 

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Hon. Leda Dunn Wettre
Vv. : Mag. No. 19-8041
ALTESE RODGERS
CRIMINAL COMPLAINT

I, Steven Kane, being duly sworn, state the following is true and correct to the best of my
knowledge and belief.

SEE ATTACHMENT A

I further state that 1 am a Special Agent with the Federal Bureau of Investigation and that
this complaint is based on the following facts:

SEE ATTACHMENT B

continued on the attached page and made a part hereof.

oS

Steven Kane, Special Agent
Federal Bureau of Investigation

Se

 

Sworn to before me and subscribed in my presence,
March 19, 2019 at Newark, New Jersey

kd. 7) :
HONORABLE LEDA DUNN WETTRE fe bi UJ oltre

UNITED STATES MAGISTRATE JUDGE Signature of Judicial Officer

 
Case 2:19-mj-08041-LDW Document1 Filed 03/19/19 Page 2 of 4 PagelD: 2

ATTACHMENT A

COUNT ONE
(Carjacking)

On or about February 19, 2019, in Essex County, in the District of New Jersey, and
elsewhere, the defendant,

ALTESE RODGERS,
with the intent to cause death and serious bodily harm, did knowingly take a motor vehicle that
had been transported, shipped, and received in interstate and foreign commerce, namely, a grey

2017 BMW X11, by force and violence and by intimidation.

In violation of Title 18, United States Code, Sections 2119(1) and 2.
Case 2:19-mj-08041-LDW Document1 Filed 03/19/19 Page 3 of 4 PagelD: 3

COUNT TWO
(Using and Carrying a Firearm During and in Relation to a Crime of Violence)

On or about February 19, 2019, in Essex County, in the District of New Jersey, and
elsewhere, the defendant,

ALTESE RODGERS,
during and in relation to a crime of violence for which the defendant may be prosecuted in a court
of the United States, namely, the carjacking charged in Count One of this complaint, did knowingly

use and carry a firearm, which firearm was brandished, and did aid and abet the same.

In violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii) and 2.
Case 2:19-mj-08041-LDW Document1 Filed 03/19/19 Page 4 of 4 PagelD: 4

ATTACHMENT B

I, Steven Kane, am a Special Agent with the Federal Bureau of Investigation. I am fully
familiar with the facts set forth herein based on my own investigation, my conversations with
witnesses and other law enforcement officers, and my review of reports, documents, and items of
evidence. Where statements of others are related herein, they are related in substance and in part.
Because this complaint is being submitted for a limited purpose, I have not set forth each and every
fact that I know concerning this investigation. Where I assert that an event took place on a
particular date, | am asserting that it took place on or about the date alleged.

1. Just after midnight on February 19, 2019, VICTIM walked to his/her grey 2017 BMW
X1 (“BMW”), which was parked on the street in Newark, New Jersey, in order to retrieve an item
from the car. After retrieving the item, VICTIM walked away from the car, at which point a grey
Chrysler 300 (“Chrysler”) pulled up which was being driven by an unidentified individual. Altese
Rodgers “RODGERS” then got out of the passenger seat of the Chrysler, brandished a black
handgun, and ordered VICTIM to hand over his/her belongings.

2. VICTIM then provided RODGERS with his/her iPhone X and the keys to the BMW.
RODGERS ordered VICTIM to lay on the ground, to which VICTIM complied. RODGERS then
entered the BMW, made a U-turn and drove away, as did the Chrysler.

3. At approximately 1:00 a.m., Newark police officers located the BMW parked on the
street a short distance away. They observed an individual move away from the BMW and get into
the passenger seat of the Chrysler, at which point the Chrysler drove away at a high rate of speed.

4. At approximately 1:25 a.m., Newark police officers observed the Chrysler and activated
their lights and siren in an attempt to conduct a motor vehicle stop. However, the Chrysler did not
pull over and continued driving. Eventually, the Chrysler crashed into a guardrail on an exit ramp
of Route 280, at which point the driver and passenger both got out of the car and ran. The driver
was able to evade capture by the police officers. However, the passenger, RODGERS, was
captured by the police officers after he climbed up a rock wall and attempted to hide in the bushes.
RODGERS was placed under arrest after a brief struggle.

5. RODGERS was searched incident to arrest, and police officers found 46 glassine
envelopes containing suspected heroin, as well as 9 vials containing suspected cocaine.

6. Police officers also searched the Chrysler and found a 9-millimeter Smith and Wesson
M&P 9 semiautomatic handgun, bearing serial number DXU7362, which was loaded with 11
rounds of 9-millimeter ammunition.

7. Shortly after RODGERS was arrested, VICTIM positively identified RODGERS.
